

	

		II

		109th CONGRESS

		1st Session

		S. 1333

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 29, 2005

			Mr. Cornyn (for himself,

			 Mrs. Lincoln, Mrs. Hutchison, Mr.

			 Talent, Mr. Santorum,

			 Mr. Coleman, Mr. Isakson, Mr.

			 Roberts, Mr. Brownback,

			 Mr. Bond, Mr.

			 Hatch, Mr. Allard,

			 Mr. Alexander, Mr. Martinez, and Mr.

			 Pryor) introduced the following bill; which was read twice and

			 referred to the Committee on Agriculture,

			 Nutrition, and Forestry

		

		A BILL

		To amend the Agricultural Marketing Act of

		  1946 to establish a voluntary program for country of origin labeling of meat,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Meat Promotion Act of

			 2005.

		2.Voluntary program for

			 country of origin labeling for meat

			(a)EstablishmentThe Agricultural Marketing Act of 1946 (7

			 U.S.C. 1621 et seq.) is amended by adding at the end the following:

				

					ECountry of origin labeling for meat

						291.DefinitionsIn this subtitle:

							(1)BeefThe term beef means meat

				produced from cattle (including veal).

							(2)Covered meat

				productThe term

				covered meat product means ground beef, ground pork, ground

				lamb, and fresh muscle cuts of beef, pork, and lamb.

							(3)LambThe term lamb means meat

				produced from sheep.

							(4)PorkThe term pork means meat

				produced from swine.

							(5)SecretaryThe term Secretary means the

				Secretary of Agriculture.

							292.Voluntary

				programThe Secretary of

				Agriculture shall establish a voluntary program of country of origin labeling

				for covered meat products.

						293.LabelFor purposes of the program established

				under section 292, the Secretary shall—

							(1)design a label to be used to designate the

				country of origin of covered meat products; and

							(2)require persons participating in the

				program to use the label designed under paragraph (1), or such other label as

				the Secretary determines appropriate, to designate the country of origin of

				covered meat products.

							294.Limitation on use of

				United States as country of originA person participating in the program

				established under section 292 may not designate a covered meat product as

				having the United States as the country of origin unless the covered meat

				product is derived exclusively from—

							(1)an animal born, raised, and slaughtered in

				the United States; or

							(2)an animal born and raised in Alaska or

				Hawaii, transported for a period not to exceed 60 days outside of those States,

				and slaughtered in the United States.

							295.VerificationThe Secretary may require participants in

				the program established under section 292 to maintain a recordkeeping audit

				trail that will permit the Secretary to verify compliance with the

				program.

						296.Enforcement

							(a)Civil

				penalty

								(1)AssessmentThe Secretary may assess a civil penalty

				against a participant in the program established under section 292 that

				purposely or knowingly violates the terms of the program.

								(2)Amount of

				penaltyThe amount of the

				civil penalty assessed under paragraph (1) may not exceed $10,000 for each

				violation.

								(3)Continuing

				violationEach day during

				which a violation of the program continues shall be considered to be a separate

				violation.

								(b)Notice and

				hearingThe Secretary shall

				not assess a civil penalty under this section against a person unless the

				person is given notice and opportunity for a hearing in accordance with section

				554 of title 5, United States Code, with respect to the violation for which the

				person is being assessed.

							297.RegulationsNot later than 180 days after the date of

				the enactment of the Meat Promotion Act of 2005, the Secretary shall promulgate

				regulations to carry out the program established under section

				292.

						.

			(b)Conforming

			 amendmentsSubtitle D of the

			 Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et seq.) is amended—

				(1)in the heading to read as follows:

					

						DCountry of origin labeling for fish,

				perishable agricultural commodities, and

				peanuts

						;

				(2)in section 281—

					(A)by striking paragraphs (1), (5), and

			 (7);

					(B)in paragraph (2)(A)—

						(i)by striking clauses (i) and (ii);

			 and

						(ii)by redesignating clauses (iii), (iv), (v),

			 and (vi) as clauses (i), (ii), (iii), and (iv), respectively; and

						(C)by redesignating paragraphs (2), (3), (4),

			 (6), (8), and (9) as paragraphs (1), (2), (3), (4), (5), and (6), respectively;

			 and

					(3)in section 282—

					(A)in subsection (a)(2)—

						(i)by striking subparagraphs (A) and (B);

			 and

						(ii)by redesignating subparagraphs (C), (D),

			 and (E) as subparagraphs (A), (B), and (C), respectively; and

						(B)in subsection (f)(2)—

						(i)by striking subparagraphs (A), (B), and

			 (C); and

						(ii)by redesignating subparagraphs (D) and (E)

			 as subparagraphs (A) and (B).

						

